Case 20-21957-JNP       Doc 24   Filed 04/01/21 Entered 04/01/21 16:26:25          Desc Main
                                 Document     Page 1 of 2




                                                            Order Filed on April 1, 2021
                                                            by Clerk
                                                            U.S. Bankruptcy Court
                                                            District of New Jersey




 DATED: April 1, 2021
   Case 20-21957-JNP      Doc 24   Filed 04/01/21 Entered 04/01/21 16:26:25   Desc Main
                                   Document     Page 2 of 2




/s/Elizabeth L. Wassall                                       3-29-2021
